Citation Nr: 9903923	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  96-19 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for intervertebral 
disc syndrome of the lumbar spine, status post laminectomies, 
with radiculopathy into the left lower extremity, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the cervical spine, status post 
laminectomies at C-3, C-4 and C-5, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from November 1977 to March 
1980. 

This appeal was brought to the Board of Veterans' Appeals 
(the Board) from rating action taken by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno.

Service connection has also been granted for status post 
hemorrhoidectomy and renal calculi, each rated as 
noncompensable.

The veteran provided testimony at a personal hearing held 
before a Hearing Officer at the RO in August 1996 of which a 
transcript is of record.  [Tr.]

The Board remanded the case to the RO for further development 
in August 1997.  The case has been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  Intervertebral disc syndrome of the lumbar spine, status 
post laminectomies, with radiculopathy into the left lower 
extremity, is productive of pronounced impairment.

2.  Degenerative joint disease of the cervical spine, status 
post laminectomies at C-3, C-4, and C-5, is productive of 
pronounced impairment.  





3.  Intervertebral disc syndrome of the lumbar spine and 
degenerative joint disease of the cervical spine have not 
rendered the veteran's disability picture unusual or 
exceptional in nature, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
the application of regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 60 percent for 
intervertebral disc syndrome of the entire lumbar spine, 
status post laminectomies, with radiculopathy into the left 
lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. §§ 3.321(b)(1), 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5293 (1998).

2.  The criteria for an increased rating of 60 percent for 
degenerative joint disease, of the cervical spine, status 
post laminectomies at C-3. C-4. And C-5, have been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5293.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)). 

The United States Court of Veterans Appeals (Court) has held 
that when a diagnostic code provides for compensation based 
solely upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40, 4.45 must be considered.  





The examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 206 (1995).  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Therefore, consideration of an 
increased evaluation based on functional loss due to pain or 
due to flare-ups with limitation of motion of the lumbar 
spine is proper.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to pain which is 
supported by adequate pathology and evidence by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  The factors of disability affecting joints are 
reduction of normal excursion of movements in different 
planes, weakened movement, excess fatigability, swelling and 
pain on movement.  38 C.F.R. § 4.45.

The Court also held in Hicks v. Brown, 8 Vet. App. 417 (1995) 
that once degenerative arthritis is established by X-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes: 

(1) where limitation of motion of a joint or joints 
is objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of 
painful motion, and that limitation of motion meets 
the criteria in the diagnostic code or codes 
applicable to the joint or joints involved, the 
corresponding rating will be assigned thereunder; 




(2) where the objectively confirmed limitation of 
motion is not of sufficient degree to warrant a 
compensable rating under the code or codes 
applicable to the joint or joints involved, a 
rating of 10 percent will be assigned for each 
major joint or joints affected "to be combined, 
not added"; and 

(3) where there is no limitation of motion, a 
rating of 10 percent or 20 percent, depending upon 
the degree of incapacity, may still be assigned if 
there is X-ray evidence of the involvement of 2 or 
more major joints or 2 or more minor joint groups.  

In addition, Diagnostic Code 5003 is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is complemented by 
a separate regulation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.  

The Court noted that "Diagnostic Code 5003 and 38 C.F.R. 
§ 4.59 deem painful motion of a major joint or groups caused 
by degenerative arthritis that is established by X-ray 
evidence to be limited motion even though range of motion may 
be possible beyond the point when pain sets in". 

Further, while a separate rating for pain is not required, 
the impact of pain must be considered in making the rating 
action.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

While numerous decisions and opinions have been rendered in 
this context with specific regard to given, identified joint-
impacted disabilities (i.e., knees), the issue has also been 
raised with regard to back disabilities, more specifically 
the applicability of the concept of considering pain in the 
evaluation, when rating an intervertebral disc syndrome.

In that regard, a recent VA Office of General Counsel 
Precedent Opinion is to the effect that Diagnostic Code 5293, 
intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with the injury to the sciatic nerve may cause 
limitation of motion of the pertinent portion of the spine.  
Therefore, pursuant to Johnson v. Brown, op. cit., 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a disability is 
evaluated under this diagnostic code.  

When a veteran has received less than the maximum under Code 
5293 based upon symptomatology which includes limitation of 
motion, consideration must be given to the extent of the 
disability under 38 C.F.R. §§ 4.40 and 4.45 even though the 
rating corresponds to a maximum rating assignable under 
another Code pertaining to limitation of motion.  

Furthermore, the Board must address entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) if there 
is evidence of exceptional or unusual circumstances 
indicating that the rating schedule, including 38 C.F.R. 
§§ 4.40, 4.45 and/or 4.71a may be inadequate to compensate 
for the average impairment of earning capacity due thereto, 
regardless of the fact that a veteran may have a maximum 
schedular rating under a Code based on limitation of motion.  
VAOPGCPREC 36-97 (O.G.C. Prec. 36-97).

The General Counsel specifically stated that since 38 C.F.R. 
§ 4.45(f) states that "[p]ain on movement" is a relevant 
consideration for determinations of joint disabilities...it 
also states that the cervical, dorsal, and lumbar vertebrae 
are considered groups of minor joints, and, in particular, 
the "lumbosacral articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable on 
disturbance of lumbar spine functions."  

The Opinion also noted that Diagnostic Code 5293, codified at 
38 C.F.R. § 4.71a, describes disability due to intervertebral 
disc syndrome in terms of "symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc." 

[The Opinion cited Dorland's Illustrated Medical Dictionary 
1493, 1132 (28th ed. 1994), which defines "sciatic" as 
"pertaining to or located near the sciatic nerve or vein," 
and "neuropathy" as a "functional disturbance or 
pathological change in the peripheral nervous system."  The 
clinical features of sciatic neuropathy include lower leg and 
hamstring weakness, flail foot, loss of ability to flex and 
extend the foot at the ankle, loss of flexion and extension 
of the toes, and loss of inversion and eversion of the foot.  
The Opinion quoted numerous medical authorities with regard 
to the peripheral nervous system, and noted that in addition, 
"sciatica, which refers to pain radiating along the course of 
the sciatic nerve, most often down the buttock and posterior 
aspect of the leg to below the knee, may result in motor 
deficits".  

The Opinion also noted that in evaluating a veteran's 
disability under DC 5293 based upon symptomatology which 
includes limitation of motion, the rating schedule indicates 
that consideration must be given to 38 C.F.R. §§ 4.40 and 
4.45, notwithstanding the maximum rating available under a 
different diagnostic code.  It also noted that 38 C.F.R. 
§ 4.14 , states that the evaluation of the same disability or 
manifestation under various diagnoses is to be avoided.  See 
also VAOPGCPREC 23-97, para. 3. 

It was also indicated that the same symptomatology for a 
particular condition should not be evaluated under more than 
one diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994).  An example was given where a veteran could not be 
rated under DC 5293 for intervertebral disc syndrome based 
upon limitation of motion, and also be rated under, for 
example, DC 5292, because to do so would constitute 
evaluation of an identical manifestation of the same 
disability under two different diagnoses.  However, in 
keeping with 38 C.F.R. § 4.7, the disability could be rated 
under the diagnostic code which produces the higher rating, 
if that diagnostic code better reflects the extent of the 
veteran's disability.  

It also addressed the applicability of 38 C.F.R. 
§ 3.321(b)(1)when a veteran receives less than the maximum 
rating under DC 5293, even though that rating is the maximum 
schedular rating under a related diagnostic code based upon 
limitation of motion.  



Congress, in authorizing VA to establish a rating schedule, 
authorized consideration in rating decisions of factors 
affecting the individual, where necessary to reflect the true 
measure of disability.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-
91), para. 5.  Under 38 C.F.R. 3.321(b)(1), the "governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards."  

The General Counsel held that "Diagnostic Code (DC) 5293, 
intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Therefore, [pursuant to Johnson case], 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a disability is 
evaluated under this diagnostic code.

Evaluations are assignable for lumbosacral strain at zero 
percent when there are subjective symptoms only; a 10 percent 
rating is assignable with characteristic pain on motion.  A 
20 percent rating is assignable when there is muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating is 
assignable when severe, with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

Alternatively, a rating might be made on the basis of 
limitation of motion of the lumbar spine with the assignment 
of a 10 percent disabling when slight, 20 percent when 
moderate, or 40 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

The Diagnostic Code used by the RO in most recently assessing 
both lumbar and cervical disabilities has been Code 5293, for 
intervertebral disc syndrome, wherein zero percent is 
warranted when postoperative cured; a 10 percent rating is 
assignable when mild; a 20 percent rating is assignable when 
moderate with recurring attacks; a 40 percent rating is 
assignable when severe with recurring attacks and 
intermittent relief; and a 60 percent rating is assignable 
when pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  As noted below, there appears to 
be no other potentially applicable Diagnostic Codes which 
would provide for a higher rating absent ankylosis, etc.  The 
Board concurs with the RO in the use of that particular 
criteria.

A 60 percent evaluation may be assigned for residuals of 
vertebral fracture without cord involvement, abnormal 
mobility requiring neck brace (jury mast).  A 100 percent 
evaluation may be assigned for residuals of vertebral 
fracture with cord involvement, bedridden, or requiring long 
leg braces.  38 C.F.R. § 4.71a, Diagnostic Code 5285.

A 50 percent evaluation may be assigned when there is 
unfavorable ankylosis of the lumbar spine, or 40 percent when 
there is favorable ankylosis of the lumbar spine under 
38 C.F.R. § 4.71a; Diagnostic Code 5289.

A 60 percent evaluation may be assigned for complete bony 
fixation (ankylosis) of the spine at a favorable angle.  A 
100 percent evaluation may be assigned for complete bony 
fixation at an unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew).  38 C.F.R. § 4.71a; 
Diagnostic Code 5286.

A 60 percent evaluation may be assigned for residuals of a 
vertebral fracture without cord involvement; abnormal 
mobility requiring neck brace (jury mast).  38 C.F.R. 
§ 4.71a; Diagnostic Code 5285.




When rating ankylosis of the cervical spine under 38 C.F.R. § 
4.71a, Diagnostic Code 5287, a 30 percent rating is 
assignable when favorable, or a 40 percent rating is 
assignable when unfavorable.

When rating limitation of motion of the cervical spine, 10 
percent is assignable when slight, 20 percent when moderate, 
or 30 percent when severe under 38 C.F.R. § 4.71a, Diagnostic 
Code 5290.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25. (1998).

However, the evaluation of the "same disability" or the 
same "manifestations' under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (1998).  The Court has held that a claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."" Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

In addition, the Court has held that a separate, additional 
rating may be assigned if the veteran's back disabilities are 
manifested by a scar that is poorly nourished with repeated 
ulceration, a scar that is tender and painful on objective 
demonstration, or a scar that is otherwise causative of 
limitation of function.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (1998); Esteban v. Brown, 6 Vet. App. 259 
(1994).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background

VA outpatient and other evaluative records are in the file 
for comparative purposes.

On VA examination fee-basis consultation in February 1995, 
the veteran described in detail his prior cervical and lumbar 
accidents, surgeries and related history.  He had first had 
low back pain and then cervical problems, and the pain 
continued.  There had been ongoing evidence of intermittent 
pain into both lower extremities [particularly on the left] 
along the course of the sciatic nerve all the way from his 
buttocks to his feet, and involving all of most of the toes, 
with the veteran being sometimes unable to distinguish which 
toes were worse than others.  He stated that he had also 
developed other problems and was receiving Social Security 
because he was no longer able to work.

On examination, the veteran described his headaches as daily.  
They felt like a tight band around his head, and seemed to 
derive from the neck.  His back pain was on a daily basis and 
intermittently, he had pain into both lower extremities 
without differentiation between right and left; this occurred 
about three times a day on the average, usually with walking, 
and lasted about 30 minutes on each instance.

On examination, flexion of the thoracolumbar spine was to 45 
degrees; extension was to 20 degrees; lateral flexion to the 
right was to 20 degrees while it was to 25 degrees to the 
left; rotation was to 10 degrees to the right and to 25 
degrees to the left.  In the cervical spine, measured using a 
goniometer, flexion was to 30 degrees; extension was to 40 
degrees; lateral flexion to the right was to 30 degrees and 
to the left was to 40 degrees.  Rotation to the right was to 
80 degrees and to the left was to 70 degrees.

Sensory examinations were normal and deep tendon reflexes 
were 2-3+ in both upper and lower extremities.  Gait was 
normal.  The veteran was able to walk on heels and tiptoes 
and able to stand with feet together, eyes opened and closed, 
without any easy displacement.  The pertinent posterior neck 
and lower back surgical scars were well healed.

The examiner summarized the findings by stating that his 
limitations of motion were as noted above; that the veteran 
had chronic osteoarthritic disease with two surgeries; and he 
did not have any significant neurological deficit except for 
a spot of decreased cold and pinprick sensation overlying the 
medial aspect of the calf, measuring about 8 cm. in length 
and 4 cm. in anteroposterior diameter.

X-ray report from September 1995 showed the veteran's having 
had a laminectomy at C-3, C-4, C-5 with anterior spurring at 
C-5, C-6 and C-7 levels compatible with degenerative 
arthritis and "encroachment on the neural foramina from the 
C-2 through C-7 level bilaterally".

VA outpatient treatment records show that in May 1996, the 
veteran reported that his low back had gone out while he was 
merely sitting.  He had developed tingling in his left upper 
arm and left upper leg, which he said was consistent with 
what usually happened when he had similar problems.  He said 
that he continued to have headaches from his neck's 
deterioration ("crumbling").  On examination, there was 
tenderness of the lumbar spine.  Straight leg raising was to 
90 degrees.  He was given Robaxin and Darvocet and was to 
rest and use heat, and keep his Geriatric Clinic appointments 
and regimen.  

There was some improvement with the use of the analgesics, 
but the veteran returned in July 1996 with complaints of left 
leg numbness which started in his buttock and went down the 
lower extremity.  A July 1996 computerized tomography (CT) 
scan of the lumbar spine showed a very extensive 
decompression laminectomy at least from L-2 through the L-5 
region without specific evidence of any focal disc 
protrusion.  

In August 1996, the veteran complained that he had long had 
left leg, neck and low back pain with headaches, but that 
they had all increased in frequency over the prior two 
months.  Examination showed strength was 5/5 bilaterally with 
pain and 5/5+ in the lower extremities with pain into the 
left leg.  Reflexes were 2+ bilaterally both upper and lower.  
The assessment was chronic back pain secondary to posterior 
lumbar laminectomy; and neck pain secondary to cervical 
trauma and laminectomy with foraminal narrowing.  

At the personal hearing held before a Hearing Officer at the 
RO in August 1996, the veteran described his current low back 
and cervical symptoms and ongoing treatment regimen and 
stated that he had recently undergone and was scheduled for 
additional and varied evaluative testing procedures.  Tr. at 
1-5.

A follow-up CT scan of the cervical spine, was done in May 
1997, after the veteran had again complained of tingling in 
his hands.  Severe degenerative changes were noted with 
severe neural foraminal narrowing on the right at C-2/C-3, C-
3/C-4, and C-6/C-7, with moderate narrowing at C-4/C-5 and C-
5/C-6.  On the left, there was severe neural foraminal 
narrowing noted at C-2/C-3 and C-3/C-4 with moderate 
narrowing at C-5/C-6 and C-6/C-7.  There was severe disc 
space narrowing at C-5/C-6 and C-6/C-7 with associated 
subchondral sclerosis and spur formation with reversal of the 
normal cervical lordosis at the C-4/C-5 level.  

In pertinent part, a magnetic resonance imaging (MRI) in July 
1997 showed status post laminectomy at C-3/C-5; small focus 
of abnormal bright T-2 signal in the ventral cord at the C-4 
level consistent with myelomalacia; mild posterior marginal 
end-plate spurring at C-3/C-4 through C-5/C-6; and mild 
central disc bulging with posterior marginal end-plate 
spurring at C-6/C-7.  At C-5/C-6 and C-6/C-7, the spinal 
canal was at the lower range of normal without frank central 
spinal stenosis (T-2 sagittal image 6/12).

On VA neurological examination in November 1997, the veteran 
complained that he had frontal headaches, pain which radiated 
from his back into the left leg as far as his foot, popping 
noises in the neck, and left posterior neck pain.  

The headache symptoms had awakened the veteran at night and 
were also present when he awakened in the mornings.  He would 
have 6-7 headaches a day which lasted from 5-10 minutes each.  
He said that his headache symptoms improved somewhat with 
relaxation.
'
Objectively, his strength was normal.  Muscle reflexes were 
2+ and symmetrical.  He could stand on his heels and toes, 
and was also able to walk in tandem fashion and without 
serious limping.  Plantar responses were flexor.  Sensation 
was intact to the primary and cortical modalities.  Romberg 
was negative.  Cranial nerves were normal.  The examiner felt 
that his symptoms related to cervical and lumbar spondylosis 
without "apparent" nerve root damage; there was increased 
signal within the spinal cord at C-4 that was felt to be 
probably secondary to traumatic myelomalacia with gliosis.  

The examiner noted that with regard to his upper as well as 
lower extremities, the veteran exhibited sensory 
radiculopathy consisting of pain.  Although a specific nerve 
root could not be identified with regard to the cervical 
spine, the examiner noted that there was probably a lesion at 
the C-6/C-7 nerve roots causing the pain symptoms. Similarly, 
the examiner felt that although a specific level could not be 
identified with regard to the lower extremities, he suspected 
a L-5/S-1 root compression to account for the sensory 
symptoms.  

Diagnoses were: (1) lumbar sensory radiculopathy with pain 
radiating from the left low back to the left foot; (2) status 
post lumbar laminectomy; (3) cervical sensory radiculopathy 
consisting of left neck pain occasionally radiating into the 
leg arm and hand; (4) status post cervical laminectomy.

On special VA orthopedic examinations in November 1997, the 
veteran described the initial injuries and surgical 
procedures.  He indicated that he had had numbness which had 
improved after lumbar surgery for about 10 months but that 
since then, he had had gradual return of the numbness which 
had continued in the left lower leg and calf with pain and 
numbness to date.  

On the other hand, there had been no improvement in the neck 
and arm pain with the cervical surgery and the veteran said 
that now, his left arm would go numb and he had increased 
pain in the left leg, left arm and both his neck and lower 
back.

The examiner noted subjective complaints of numbness and pain 
from the left buttock to the left ankle.  There was 
difficulty sitting and pain with walking.  The veteran had 
limitation and pain when walking approximately 70 yards.  The 
veteran said his left arm would go numb along the medial 
aspect.  He had frontal lobe headaches but no posterior lobe 
headaches.  The headaches occurred daily.  He said that his 
neck was also painful and there was intermittent popping in 
the neck which was not pain free.  He said that he was unable 
to do many of his ordinary daily activities because of the 
back and neck problems.  His walking tolerance was limited to 
about 50-70 yards and then he had to rest because of leg pain 
and numbness.

Objectively, the veteran arose and ambulated well without 
cane or crutch.  He had a slightly antalgic gait with a limp 
to the left.  He was able to dress and undress in a pain free 
manner without hesitation.  The 15 cm. midline lumbar and 7 
cm. midline cervical scars were well healed.  There were no 
fixed postural abnormalities at rest.  He had forward flexion 
of the neck to about 50 degrees with extension to about 0 
degrees.  Lateral rotation to both left and right was 45 
degrees.  Lateral flexion was only to 20 degrees on both the 
right and left, measured by a goniometer.

The lumbar spine showed forward flexion to about 60 degrees; 
backward extension was to 0 degrees.  Left and right lateral 
flexion was up through the thoracic area to 15 degrees.  
Lateral rotations both right and left up to the lateral 
region was about 30 degrees.  He had 2+ deep tendon reflex 
bilaterally at the knees and ankles.  

Subjectively, there was decreased sensation along the 
posterior medial portion of the calf on the left and 
decreased sensation to temperature and light touch.  Straight 
leg raising on the left was to 45 degrees and on the right, 
approximately to 60 degrees.  There was also some decrease in 
sensation in the medial aspect of the forearm.  Deep tendon 
reflexes were normal.  The scars were supple.  

The examiner opined as to the subjective findings of 
claudication and limitation in walking distances.  It was 
noted that the veteran's symptomatology was consistent with 
neurogenic claudication after ambulation of 50-70 feet.  It 
was noted that he had also had aortic surgery and the 
potential for vascular claudications due to neurogenic 
claudication secondary to spinal stenosis needed to be 
pursued.  While sitting, there was no sign of pain on 
movements.  The examiner described his complaints and 
symptoms in detail, and opined that all things considered, he 
moved well. 

Analysis: General

In general, a veteran's allegation of increased disability 
establishes a well-grounded claim.  Proscelle v. Derwinski, 2 
Vet. App. 269 (1992).  The Board finds that the facts 
relevant to the issues on appeal have been sufficiently 
developed for an equitable disposition thereof, especially in 
view of the development accomplished in connection with the 
August 1997 remand of the case; and, accordingly, the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied in accordance 
with 38 U.S.C.A. § 5107(a).

In this case, with regard to both cervical and low back 
disabilities, there are ample clinical bases for reaching an 
accurate and fully equitable disposition of the case.  
However, in both situations, the clinical picture is rather 
complex and reflects a multi-faceted disability picture.


Analysis: Lumbar Spine

With regard to his lumbosacral disability picture, the 
veteran required disc surgery on repeated occasions in the 
past.  

There are several fairly recent and comprehensive VA 
examination reports for use in comparing the nature of any 
deterioration in the veteran's low back disability.  His 
outpatient treatment records confirm his contention that 
serious and ongoing back pain has been demonstrated as a 
recurrent problem.  



The veteran has clearly identified and consistently 
demonstrated radiation of the pain into both, but 
particularly the left lower extremity [from buttock to toes], 
tenderness on palpation of vertebrae, and has described his 
flare-ups as being daily, often hindering his functioning 
ability and comfortability.  This is a fairly unequivocal and 
relatively objective report of clinical findings as mandated 
by DeLuca.  

On review of the extensive evidence in the file, the Board 
finds that it is clearly the aggregate of the evidence rather 
than any singular or isolated fact-finding examination which 
provides the most accurate reflection of the day to day 
functioning impairment due to the low back impairment.  And 
while the Board would not diminish the observations of any 
given VA examiner, it is more productive to utilize all of 
the extensive data in a case such as this, to include 
opinions of more than one physician, as well as objective 
tests such as X-rays, MRI and CT scans, as well as treatment 
regimens, etc. as they all, as a package of evidence, record 
the nature of the every-day impairment rendered rather than 
selecting one or another specific examination report.  This 
is particularly true of the ebbing and waning of disability 
symptoms in the period in and since late 1995.  The RO did 
this to some limited extent, and the Board concludes that 
there is absolutely no legitimate mandate to do otherwise.

In fact, repeated X-rays and sophisticated testing procedures 
including MRI and CT scans are quite unequivocal, and clearly 
show evidence of primarily severe degenerative disc disease 
of multiple vertebrae and facet articulations in virtually 
all levels.  A July 1996 CT scan of the entire lumbar spine 
showed a very extensive decompression laminectomy at least 
from L-2 through the L-5 region.  At that time, 
notwithstanding sensory complaints, the examiner found no 
confirmable and specific evidence of any focal disc 
protrusion.  That does not necessarily mean there are none, 
or that the veteran's sensory complaints are frivolous.  
Quite to the contrary, as another physician opined in 
explanation.

In mid-1996, there was evidence of intermittent pain into 
both lower extremities along the course of the sciatic nerve 
all the way to his feet, and involving all of the toes, with 
the veteran being unable to distinguish which digits were 
worse than others.  The following month, his symptoms had 
increased and included significant radiation of pain into the 
lower extremities which abated somewhat with care.  The 
examiner noted that with regard to his lower extremities, he 
exhibited sensory radiculopathy consisting of pain. and a L-
5/S-1 root compression has been suggested as being 
responsible for his ongoing sensory symptoms.  

By VA neurological examination in November 1997, the pain 
radiated from the veteran's back into the left buttock, down 
the leg to the ankle and the foot.  There was difficulty 
sitting, and limitation and pain when walking.  He said that 
he was unable to do many of his ordinary daily activities 
because of the back (and neck) problems.  His walking 
tolerance was limited to about 50-70 yards and then he had to 
rest because of leg pain and numbness.  And while the range 
of motions, as specifically identified above, were not 
totally compromised, they are nonetheless significant on 
occasion of his exacerbation, and the secondary pain and 
functional limitations associated therewith are clearly of 
great impact.

In rating the veteran's lumbar spine impairment, the Board 
finds, as did the RO, that given all of the alternative 
provisions available, there is an adequate and ample basis 
for rating the low back disc disease with multiple surgical 
procedures and clear-cut radiation under Diagnostic Code 
5293, as provided for intervertebral disc syndrome.  In this 
regard, and considering the impact of pain and other 
functional losses, there is certainly at least overall severe 
involvement.  Moreover, notwithstanding the current lack of 
specific denigration of the nerves at the L5-S-1 vertebra 
site, the distribution of radiating symptoms are clearly 
identified by neurological examiners as verifying the 
sacroiliac nerve distribution and confirm on their own that 
there is adequate basis for finding root compression at that 
area.  Since more than one neurologist or orthopedist has 
reached such a conclusion, and these conclusions are backed-
up by clinical findings, the Board is constrained from 
rendering any judgments to the contrary absent objective 
evidentiary compulsion which is certainly not present 
hereunder.  [See Colvin, op. cit].




Accordingly, the Board concludes that the veteran's current 
lumbosacral disability, rated as intervertebral disc 
syndrome, is frequently greater than severe, and although 
findings are not unequivocal, given the presence of 
pronounced symptoms compatible with sciatic neuropathy and 
neurological findings appropriate to that particular L-5/S-1 
site, with resolution of all doubt in the veteran's favor, 
that the veteran's symptoms more nearly approximate that 
required for a 60 percent than a 40 percent rating.  

However, absent ankylosis or vertebral fracture, an 
evaluation in excess of 60 percent is not warranted under any 
viable schedular alternatives as cited above.  This takes 
into account the various cited guidelines of 38 C.F.R. Part 4 
as designated above and referenced in various Court holdings 
as mandatory considerations in such instances.  

Moreover, in view of the fact that the Board has presently 
assigned the maximum schedular evaluation for intervertebral 
disc syndrome under diagnostic code 5293, the Board need not 
evaluate the propriety of assigning a higher evaluation with 
application of the criteria under 38 C.F.R. §§ 4.40, 4.45, 
4.59.Similarly, there is no demonstration of such unique 
circumstances to include time off work or hospitalization, 
etc., as to warrant an evaluation in excess of 60 percent 
utilizing the extraschedular criteria of 38 C.F.R. § 3.321.

Additionally, the Board notes that repeated VA examinations 
have described residual scarring from previous lumbar surgery 
as well healed.  There has been no evidence of poor 
nourishment with repeated ulceration, tenderness and pain on 
objective demonstration, nor limitation on function of the 
body area wherein such scarring is located.  Accordingly, 
assignment of a separate evaluation for residual scarring is 
not warranted with application of the criteria under 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805.  
Esteban v. Brown, 6 Vet. App. 259 (1994).


Analysis: Cervical Spine

With regard to rating the veteran's cervical spine 
disability, his current impairment is somewhat more 
definitively demonstrated from the point of radiological and 
similar test procedures.  And in this regard, these various 
tests have been rather consistent as well as fairly 
unequivocal.

For instance, a cervical CT scan in May 1997 showed severe 
degenerative changes were noted with severe neural foraminal 
narrowing on the right at C-2/C-3, C-3/C-4, and C-6/C-7, with 
moderate narrowing at C-4/C-5 and C-5/C-6.  On the left, 
there was severe neural foraminal narrowing noted at C-2/C-3 
and C-3/C-4 with moderate narrowing at C-5/C-6 and C-6/C-7.  
There was severe disc space narrowing at C-5/C-6 and C-6/C-7 
with associated subchondral sclerosis and spur formation with 
reversal of the normal cervical lordosis at the C-4/C-5 
level.  

A MRI at about the same time in July 1997 confirmed the 
status post laminectomy at C-3/C-5; small focus of abnormal 
bright T-2 signal in the ventral cord at the C-4 level 
consistent with myelomalacia; mild posterior marginal end-
plate spurring at C-3/C-4 through C-5/C-6; and mild central 
disc bulging with posterior marginal end-plate spurring at C-
6/C-7.  At C-5/C-6 and C-6/C-7, the spinal canal was at the 
lower range of normal without frank central spinal stenosis 
(T-2 sagittal image 6/12).

In addition to the aforecited profound osseous degeneration 
throughout the cervical spine, neurological examiners have 
clearly felt that notwithstanding the absence of actual nerve 
denigration identified on CT scans, MRIs or the X-ray 
studies, nonetheless, there is a sound basis for establishing 
that the veteran has nerve root compression at the C-6/C-7 
levels particularly given the distribution of the sensory 
symptomatology secondary thereto.  Specifically, the sensory 
impairments due to cervical impingement now include pain not 
only in the neck but also into the head in the form of daily, 
recurrent and significant daily headaches, but also now 
include numbness, sensory changes in temperature and touch, 
pain and tingling far down the arms through one forearm to 
the fingertips.  

While the veteran has, over the years, developed a rather 
remarkable ability to move around, given the nature of his 
orthopedic and now secondary neurological impairment, 
nonetheless, he must not be penalized for adapting to his 
situation and meeting the challenge of trying to cope with 
his problems.  And while consideration cannot be given for 
his other nonservice-connected problems, [or in this context, 
even other service-connected ones including residuals of 
renal calculi which may on occasion legitimately cause or 
have caused back pain, etc.], he is nonetheless entitled to 
be rated on the findings shown by objective, and even to some 
extent, subjective, [as identified in schedular guidelines 
cited above], demonstration.  

From the outset, it must be said that the veteran has 
generally shown, in more instances than not, that his are 
more severe than moderate symptoms and vastly greater than 
mild as reflected in the current rating.  The Board finds, as 
did the RO, that he is probably best rated under 
intervertebral disc syndrome for his cervical area as well as 
his lumbar area.  This is particularly true since the 
schedular criteria involving limitation of motion of the 
cervical areas are much more limited than those based on 
other findings.  And in this case, the clinical signs are 
clearly widespread rather than isolated and the veteran is 
entitled to have his disability best addressed with regard to 
all pertinent facets thereof.  

In this regard, there is consistent and ongoing evidence of 
relentless and persistent severe headaches, which occur 
daily.  The veteran also has ongoing recurrence of neck pain.  
Moreover, the pain is presently more and more invading his 
upper extremities, going into his upper arm, elbow, 
forearm(s) and as far as his fingers.  

It is no longer just occasional pain but tingling and other 
aberrant sensations of touch, temperature and other monitors 
of one's surroundings reflected in sensory changes as well.  
These findings have been specifically attributed by 
neurological experts to the C-6/C-7 nerve root impingement.  
While there is some relief on occasion, i.e.,. relaxation, 
these aggregate symptoms are more nearly present than absent, 
and have increased on recent assessments.  Based on Colvin 
and other cases, the Board is constrained from reaching any 
alternative conclusions on its own volition.  

ular criteria as r addressing not only 
orthopedic but other problems and best adapts to the 
considerations of other special functional-related portions 
of the 38 C.F.R. Part 4 as judicially mandated.

Thus, again while findings are not unequivocal, the Board 
finds that the evidence of the veteran's cervical symptoms 
more nearly approximate the criteria for the maximum of 60 
percent assignable under Code 5293 as provided for 
intervertebral disc syndrome.  There is not only more than 
severe limitation of function, but also impairment from 
sensory changes and pain which is more accurately 
representative of the disease disc areas compatible with 
profound disablement.  However, absent vertebral ankylosis or 
vertebral fracture, an evaluation in excess of 60 percent is 
not warranted.  Similarly, the impact that his neck symptoms 
have on his daily life have been duly incorporated in this 
rating.  

There is no demonstration of such exceptional circumstances 
as contemplated under 38 C.F.R. §§ 4.7 and/or 3.321 as would 
warrant an increased rating to the next highest level beyond 
60 percent, and/or any separate rating for pain or other 
symptoms, and/or justify an evaluation in excess of 60 
percent for degenerative disc disease of the cervical spine, 
status post laminectomies, also with radiculopathy.  

Additionally, the Board notes that repeated VA examinations 
have described residual scarring from previous cervical 
surgery as well healed.  There has been no evidence of poor 
nourishment with repeated ulceration, tenderness and pain on 
objective demonstration, nor limitation on function of the 
body area wherein such scarring is located.  Accordingly, 
assignment of a separate evaluation for residual scarring is 
not warranted with application of the criteria under 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805.  
Esteban v. Brown, 6 Vet. App. 259 (1994).


ORDER

Entitlement to an increased rating of 60 percent for 
intervertebral disc syndrome of the lumbar spine, status post 
laminectomies, with radiculopathy into the left lower 
extremity is granted, subject to regulations pertaining to 
the payment of monetary awards.

Entitlement to an increased evaluation of 60 percent for 
degenerative joint disease of the cervical spine, status post 
laminectomies at C-3, C-4 and C-5, is granted, subject to 
regulations pertaining to the payment of monetary awards.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 24 -


